Citation Nr: 1436953	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in January 2013, at which time the claim was remanded for a hearing before a Veterans Law Judge (VLJ) with the Board which was held in May 2013.  A transcript of that hearing is included in the claims file.  Following the May 2013 hearing, the matters again came before the Board in October 2013, and were remanded for further development.  The claims have now returned to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The issues of entitlement to service connection for back, right knee and left knee disabilities are addressed in the REMAND portion of the decision after the ORDER, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current neck disability is not etiologically related to his active service, nor was such disability manifested in the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) were met here, with a letter sent prior to initial adjudication of the claim.  The Veteran was mailed a letter in March 2009, advising him of what is required to substantiate the claim and of his and the VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Thus, notification requirements of the VCAA have been satisfied.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The Veteran also was provided a VA examination in January 2014, to evaluate his neck disability.  The opinion reflects that the examiner considered the evidence of record and supported her opinion with a complete rationale grounded in evidence germane to the Veteran's claim.  As such, the Board finds it to be fully adequate and substantially complies with the remand instructions from the October 2013 Board hearing.  38 C.F.R. § 3.159 (c)(4) (2013);  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(VA must provide an examination that is adequate for rating purposes);  see also Dyment v. West, 13 Vet. App. 141 (1999)(a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

Additionally, the Veteran testified at a May 2013 hearing before the undersigned VLJ.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The record reflects that at the May 2013 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  

Accordingly, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Additionally, certain chronic diseases, including arthritis, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this case, the Veteran is seeking service connection for a neck disability which he believes is the result of his military service.  The Veteran's service personnel records (SPRs) show that while on active duty he served as an Infantry Supply Clerk from 1972 to 1979, then Supply Sergeant until separation in April 1992.  

The Veteran's service treatment records (STRs) show that over the course of his active service, he was afforded several medical examinations for various purposes, including enlistment, re-enlistment and separation examinations.  These examination reports consistently note that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  Additional STRs show that in April 1980, the Veteran reported neck pain associated with a sore throat, and in December 1988, he was treated for a pinched nerve causing a cervical spine spasm.  The spasm was treated with pain medication and no physical training for 5 days, and there is no evidence the Veteran sought follow-up treatment.  There were no other reports of neck pain or injury in the STRs.

Post-service VA treatment records from the Denver VA Medical Center (VAMC) show that the Veteran began receiving treatment for neck pain in October 2008.  At that time, a cervical magnetic resonance imaging scan (MRI) revealed mild, multilevel stenosis (C3-4, C4-5, C5-6, C6-7).  In May 2009, a follow-up MRI revealed worsening degenerative disc disease (DDD), with mild stenosis at C5 and C6.  At no time did any treatment provider suggest that the neck disability was related to the Veteran's active service. 

In January 2014, the Veteran was afforded a VA examination.  At that time, the VA examiner evaluated the Veteran's cervical spine disability, which included a review of the entire claims file.  Following examination, the examiner diagnosed multilevel DDD, more severe, with central canal stenosis at C5 and C6 based upon the May 2009 MRI.  The VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by his time in active service.  She explained that the Veteran had been treated for a neck condition in service associated with a sore throat which was a time limited non-structural condition from which he fully recovered, and that following service, he worked in small appliance repair which could require unusual cervical strain and positioning.  Finally, the examiner explained that the Veteran's cervical spine disability did not surface until 2008, 16 years following service, and as such, there was no continuity of symptoms between any in-service event or injury and the time of diagnosis.

The claims file also contained the Veteran's Social Security Disability Benefits Questionnaire from the Veteran's Social Security Administration (SSA) records dated November 2013.  In it, the Veteran described his post-service work as a small appliance and vacuum repair technician from 1993 through 2004, noting that it required him to lift and carry items weighing between 25 and 40 pounds.

In May 2013, the Veteran attended a Board hearing before the undersigned VLJ.  At that time, he testified that there were no specific events that triggered his neck condition.  He asserted that over his 20 years in service, the repetitive action of lifting heavy freight, such as sea rations, tents, supplies, and ammunition "took its toll."  The Veteran did testify to one episode where his neck "just stiffened up" on him at Camp Casey, in Korea.  This testimony comports with the STR episode noted above regarding treatment for a neck spasm due to a pinched nerve.

The Board acknowledges that the Veteran clearly is competent to testify regarding painful episodes he experienced during active service, and that his occupational specialty involved periods of lifting heavy supplies.  However, he is not competent to draw a medical nexus between his active service and his current diagnosis of cervical DDD. 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Significantly, whether a neck disability (in the absence of continuity as here), is related to remote activities in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

Based on the evidence of record, the Board finds that service connection for a neck disability on the basis that such disability became manifest in service and continued since is not warranted.  The STRs do not reflect a diagnosis of a neck condition during active service, nor do they suggest that the Veteran experienced a neck injury that demonstrated continuity of symptoms following service.  As there is no competent evidence that a neck disability was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis). 

Further, the Board finds that entitlement to service connection for a neck disability on the basis that such disability is otherwise related to active service is not warranted.  The Veteran did not seek medical treatment for neck pain until October 2008.  In May 2009, the VA treatment provider noted DDD but did not find any cord involvement to suggest the cause of the pain, concluding it was related to peripheral neuropathy.  In January 2014, the VA examiner reviewed the entire claims file and opined that the Veteran's active service was less likely than not the cause of his current neck disability, noting that the Veteran's post-service occupation as a small appliance repairman required unusual cervical strain and positioning.  And as reported by the Veteran, his post-service occupation required lifting and carrying of 25 to 40 pounds on a regular basis.  As there are no contrary opinions of record, the Board finds the January 2014 opinion probative and persuasive.

In light of the foregoing evidence, the Board finds that the preponderance of evidence is against finding that the Veteran's current neck disability was incurred in or caused by his time in active service, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.102 (20130); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.



REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.

The Board remanded the Veteran's claims for entitlement to service connection for back and bilateral knee pain in October 2013, and instructed the RO to obtain VA examinations with medical nexus opinions to assist in determining the nature and etiology of the claimed disabilities.  In particular, the examiner was requested to consider, in connection with his or her opinions, the Veteran's contentions regarding his strenuous physical duties during his 20 years of service.  The January 2014 VA examination report fails to sufficiently discuss the Veteran's reported active service history of strenuous physical duties while concluding that his disabilities were less likely than not related to his service.  Such evidence must be considered in formulating a nexus opinion regarding the Veteran's remaining claims.

Regarding the Veteran's back disability, the January 2014 examiner opined that the Veteran had a back disability that "clearly and unmistakably" preexisted his active service and was not aggravated by active service.  The examiner based her opinion on a report of medical history associated with the Veteran's enlistment examination showing the Veteran had reported a history of back pain; however, no disability was diagnosed at the time of enlistment.  As a matter of law, the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a back disability was not diagnosed at the time of enlistment, the Board finds that the Veteran was sound upon entry into active service with regard to any back disability, and the January 2014 opinion is, therefore, inadequate.

Additionally, regarding the Veteran's left knee disability, the Board finds that an opinion is required.  Specifically, the Board notes that the January 2014 VA examiner opined, and the record establishes, that the Veteran's left knee disability clearly and unmistakably pre-existed his active service.  However, the examiner only noted that such disability was not aggravated by his active service and did not address all the evidence in the STRs showing treatment for a left knee disability.  In order to rebut the presumption of aggravation, clear and unmistakable evidence that a disability was not aggravated must be shown.  By "clear and unmistakable evidence," it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In this regard, the January 2014 opinion, as it currently stands, is inadequate and an addendum opinion is necessary.  

Finally, the Board finds that the issue of entitlement to service connection for a right knee disability is inextricably intertwined with the issue of entitlement to service connection for a left knee disability and so must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Therefore, the Board regrettably finds that further remand is necessary in order to evaluate the Veteran's disabilities on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be forwarded to the January 2014 VA examiner for complete review of the claims file and addendum opinions, or if that examiner is not available, to another qualified medical professional.  Based on a review of the claims file, the examiner is asked to respond to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's back disability is etiologically related to his active service.  The examiner is to presume that the Veteran had no pre-existing back disability.

(b) Whether the Veteran's pre-existing left knee disability was clearly and unmistakably not aggravated beyond the normal progression of the disability by the Veteran's period of active service.  The examiner should specifically address ALL the evidence of left knee treatment contained in the Veteran's STRs.

A complete rationale for all opinions must be provided, with particular attention to the Veteran's strenuous physical duties during active service.

(c) With respect to the January 2014 opinion provided in relation to the Veteran's right knee disability, please provide additional rationale to account for the Veteran's reports of strenuous physical duties while on active service.

2. The RO or AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


